              Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 1 of 35




1                                                           The Honorable John C. Coughenour
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
8
                                        AT SEATTLE
9
10
       UNITED STATES OF AMERICA,                       CASE NO. CR20-032JCC
11
                                 Plaintiff,
                                                       GOVERNMENT’S TRIAL BRIEF
12
13                         v.
14     KALEB COLE,
15                              Defendant.
16
17
             The United States of America, by and through Tessa M. Gorman, Acting United
18
     States Attorney for the Western District of Washington, and Thomas M. Woods and Seth
19
     Wilkinson, Assistant United States Attorneys for said District, respectfully submits its
20
     trial brief.
21
                                              TRIAL OVERVIEW
22
             Defendant Kaleb Cole is charged with five offenses arising out of his plot to
23
     intimidate journalists and Anti-Defamation League members by delivering threatening
24
     posters to their homes. The government anticipates calling approximately fifteen
25
     witnesses in its case in chief. The government expects that its case in chief will take
26
     approximately three to four trial days, depending upon the length of cross examination.
27
28
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 1
              Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 2 of 35




 1           AUSA Seth Wilkinson will give the opening statement and the rebuttal argument.
 2 AUSA Thomas Woods will give the closing argument. AUSA Wilkinson also will
 3 handle voir dire on behalf of the government.
 4                                    FACTUAL BACKGROUND
 5           A. The Scheme
 6           In November 2019, Cameron Shea, a member of the neo-Nazi group Atomaffen
 7 Division (“AWD”), contacted an FBI confidential human source (“CHS”) over an
 8 encrypted communication service called Wire. Shea, who used the moniker “Krokodil,”
 9 invited the CHS to participate in an operation to intimidate journalists by delivering
10 threatening posters to their homes. Shea wrote:
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 2
              Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 3 of 35




 1           Defendant Kaleb Cole is one of AWD’s leaders and is responsible for producing
 2 AWD propaganda. Shea told the CHS that Cole, who at the time was using the nickname
 3 “Khim,” was developing the posters. Shea wrote:
 4
 5
 6
 7
 8
 9
10
11
12
13 Shea also wrote that AWD members from around the country had started to identify
14 targets:
15
16
17
18
19
20
21
22
23
24
25
26           Shea told the CHS that he had already formed an encrypted chat group titled
27 “Operation Erste Säule.” Cole participated in the chat group using the moniker
28
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 3
              Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 4 of 35




1 पकजबतचषथबल, which is made up of Hindi characters. As reflected by the chats, Cole
2 played three roles in the scheme.
3        First, Cole developed the posters that were used in the operation. In particular, he
4 circulated a template of a poster that was later used in the operation:
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 4
              Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 5 of 35




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
     Cole later told the group that he had developed three posters—in fact, three posters were
16
     later used in the operation:
17
18
19
20
21
22
23
24
25
26
27
28
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 5
              Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 6 of 35




1 He also collected victim address information to be inserted in the “address goes here”
2 section of the posters:
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
     He then distributed the completed posters to members using an encrypted email service:
19
20
21
22
23
24
25
26
27
28
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 6
              Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 7 of 35




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
             Second, Cole provided instructions to members as to how to carry out the scheme.
20
     Cole directed that “newer initiates,” who were not publicly known to belong to AWD,
21
     should deliver the posters:
22
23
24
25
26
27
28
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 7
              Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 8 of 35




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11 Cole also encouraged members to film the delivery of the posters for propaganda
12 purposes:
13
14
15
16
17
18
19
20
21
     Cole also instructed members to take measures to avoid detection, and to surveil the
22
     victims’ houses in advance of the operation:
23
24
25
26
27
28
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 8
              Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 9 of 35




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
                                       *    *     *
19
20
21
22
23
24
25
26
27
28
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 9
             Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 10 of 35




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                       *    *     *
26
27
28
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 10
             Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 11 of 35




1            Third, Cole participated in selecting the victims, and strategized to maximize the
2 fear they would feel when they received his posters. As Cole told his followers, the goal
3 was to “intimidate” the victims by causing “frenzy” and instilling “fear”:
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 11
             Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 12 of 35




 1 To maximize his victims’ fear, Cole encouraged members to tack rag dolls with a knife
 2 on trees at the victims’ houses:
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21 Cole also was extensively involved in identifying victims and collecting their
22 information:
23
24
25
26
27
28
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 12
             Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 13 of 35




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24                                     *    *     *
25
26
27
28
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 13
             Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 14 of 35




1
2
3
4
5
6
7
8
9
10                                     *    *     *
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                       *    *     *
28
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 14
             Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 15 of 35




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 15
             Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 16 of 35




1            On January 9, 2020, in the midst of Cole’s planning of the operation on the
2 encrypted chat service, the CHS and an undercover agent visited Cole at his Texas
3 residence. Cole answered the door wearing a Ku Klux Klan robe:
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 16
             Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 17 of 35




1            During the meeting, which was recorded, Cole talked about the plot. He
2 specifically identified two sets of victims. First, he identified a member of Seattle’s Anti-
3 Defamation League (“ADL”). The ADL’s mission, among other things, is to combat
4 anti-Semitism. He also identified a Seattle news reporter. This reporter had done a series
5 of stories on Cole’s involvement in AWD.
6            On January 25-26, the operation launched. An AWD member affixed a poster to
7 the bedroom window of a journalist in Arizona associated with a Jewish publication. The
8 poster depicted a man in a skull mask holding a Molotov cocktail in front of a burning
9 house:
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
     The poster also included the victim’s name and home address at the bottom of the poster,
25
     along with Atomwaffen’s symbol (known as a “radiation shield”) and the message “YOU
26
     HAVE BEEN VISITED BY YOUR LOCAL NAZIS.”
27
28
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 17
             Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 18 of 35




1            In Florida, two AWD members affixed the following poster to the house of a
2 person that they wrongly believed belonged to a news reporter who was born in Puerto
3 Rico:
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
     The news reporter’s name and home address were listed on the poster, again with the
19
     message that “YOU HAVE BEEN VISITED BY YOUR LOCAL NAZIS.” The Florida
20
     house that the AWD members targeted in fact belonged to a Black woman who had no
21
     connection to the news reporter.
22
             In Washington State, the Seattle news reporter who Cole had targeted received the
23
     following poster in the mail, which depicted people in skull masks holding guns under
24
     the words “Death to Pigs”:
25
26
27
28
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 18
             Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 19 of 35




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15 Finally, two members affiliated with the Seattle ADL received posters in the mail. One
16 of the victims received the Molotov cocktail poster while the other received the “We Are
17 Watching” poster that Cole had circulated to the group during the encrypted chats.
18       B. The Search Warrant

19           On February 26, 2020, FBI agents arrested Cole and searched his residence.

20 Agents seized a computer from Cole’s room. The computer contained the names of three
21 victims in slack space, which suggested that the data had been deleted at some point from
22 the computer. Specifically, his computer contained the name of the Seattle news reporter
23 along with his office and cell phone numbers—the poster that the Seattle news reporter
24 received contained his office and cell phone numbers printed at the bottom. The Arizona
25 reporter’s name appeared next to the phrase “consequences.psd.” A “.psd” file refers to a
26 Photoshop document, i.e., the type of application that would be used to create a poster.
27 The poster that the Arizona reporter received contained the word “consequences” in the
28 title. Finally, the Florida news reporter’s name appeared close to the file titled ‘We are
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 19
             Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 20 of 35




 1 everywhere.” The poster that targeted the reporter contained the phrase “We are
 2 everyone.” Agents also recovered from Cole’s computer the unique photograph that the
 3 user of the Hindi moniker had used as his profile photograph during the encrypted chats.
 4           Agents also recovered military-style jackets from Cole’s room that contained
 5 AWD radiation shield shoulder patches. Cole’s room also contained AWD and Nazi
 6 flags.
 7           C. Tying Cole to the Hindi Moniker
 8           As noted above, the government will offer a video recording showing Cole
 9 discussing the plot. In addition, the government will offer several pieces of evidence
10 tying Cole to the Hindi moniker that he used during the Wire chats, even apart from the
11 fact that the profile photograph associated from the moniker was recovered from Cole’s
12 computer. For example, an AWD member sent पकजबतचषथबल an article about a
13 Washington State Extreme Risk Protection Order having been served on Cole under
14 which his guns were seized:
15
16
17
18
19
20
21
22
23
24
25
             In response to receiving the article, पकजबतचषथबल acknowledged he was Cole
26
     by complaining at length about not being able to afford an attorney to contest the petition:
27
28
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 20
             Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 21 of 35




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 21
             Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 22 of 35




 1
 2
 3
 4
 5           In another example, पकजबतचषथबल shared with the chat group a link to an

 6 article about a warrant being issued for Cole’s arrest in Washington following Cole’s
 7 violation of the Extreme Risk Protection Order. पकजबतचषथबल commented that, as a
 8 result of the warrant, पकजबतचषथबल would not be returning to Washington. (Cole by
 9 this time had moved to Texas.) When another member commented that “at least [Cole’s
10 warrant is] nonextraditable, पकजबतचषथबल responded “DAMN RIGHT”:
11
12
13
14
15
16
17
18
19
20
21
22           In yet another example, पकजबतचषथबल referenced being on “trial[]” in Canada

23 and that the trial involved a “blood eagle for every bureaucrat” poster:
24
25
26
27
28
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 22
             Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 23 of 35




1
2
3
4
5
6
7
8
9
10
11
     As will be shown at trial, Cole had been the subject of a contested immigration hearing in
12
     Canada. And, in an audio recording that the FBI captured, Cole discussed being asked
13
     about the “blood eagle for every bureaucrat” poster during the Canadian hearing.
14
             In addition, as outlined above, पकजबतचषथबल “suggested buying rag dolls and
15
     knives so that one could leave a doll knifed through the head at their target location.”
16
     During the January 2020 meeting with the undercover officer and the CHS, Cole had
17
     recounted a story about another hate group using knives to affix rag dolls to trees. Cole
18
     suggested in the undercover meeting that the group attempt to “recreate” this in their plot
19
     against journalists.
20
             Finally, the Bureau of Prisons recovered from Cole’s cell a cipher containing
21
     Hindi characters. The cipher contains each of the characters that make up the moniker
22
     that Cole used during the chats.
23
                                        LEGAL OVERVIEW
24
             Cole is charged in the Superseding Indictment with five crimes. Count 1 charges
25
     Cole with conspiracy, in violation of Title 18, United States Code, Section 371. The
26
     Superseding Indictment alleges three objects of the conspiracy: (1) Mailing Threatening
27
     Communications, Title 18, United States Code, Section 876(c); (2) Stalking, Title 18,
28
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 23
             Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 24 of 35




 1 United States Code, Section 2261A, and (3) Interference with Federally-Protected
 2 Activity, Title 18, United States Code, Section 245. Counts 2-4 charge Cole with three
 3 substantive counts of Mailing Threatening Communications, in violation of Title 18,
 4 United States Code, Section 876(c). These counts relate to the three posters that were
 5 mailed to victims in Washington State. Finally, Count 5 charges Cole with a substantive
 6 count of Interference with Federally-Protected Activity, Title 18, United States Code,
 7 Section 245. This count relates to the poster that was sent to the Seattle ADL member
 8 that contained depicted the man in a skull mask holding a Molotov cocktail, and alleges
 9 that Cole sent this poster to interfere with the victim’s employment by ADL.
10           The law regarding these counts is discussed below.
11 A.        Conspiracy
12           Section 371 makes it a crime for “two or more persons to conspire . . . to commit
13 any offense against the United States . . . and one or more of such persons [to] do any act
14 to effect the object of the conspiracy.” To convict a defendant of conspiracy, the
15 government must prove that: (1) there was an agreement between two or more persons to
16 commit a particular crime charged in the indictment; (2) each defendant became a
17 member of the conspiracy knowing at least one of its objects and intending to help
18 accomplish it; and (3) one of the members of the conspiracy performed at least one overt
19 act for the purpose of carrying out the conspiracy. The jury must all agree as to the
20 particular overt act. Ninth Circuit Model Jury Instructions 8.20; see also
21 United States v. Falcone, 311 U.S. 205, 210 (1940); United States v. Montgomery, 384
22 F.3d 1050, 1062 (9th Cir. 2004).
23           The agreement to engage in criminal activity between the conspirators need not be
24 explicit, but may be inferred from circumstantial evidence. United States v. Sullivan, 522
25 F.3d 967, 976 (9th Cir. 2008); United States v. Morland, 509 F.3d 1201, 1218
26 (9th Cir. 2007); United States v. Thomas, 586 F.2d 123, 127-32 (9th Cir. 1978). Indeed,
27 the agreement may consist of nothing more than a tacit understanding. United States v.
28 Mohr, 728 F.2d 1132, 1135 (8th
                                  Cir. 1984). Proving the crime of conspiracy requires
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 24
             Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 25 of 35




 1 proof of an overt act. Falcone, 311 U.S. at 210. The overt act need not itself be a crime;
 2 its function is merely to show “that the conspiracy is operative.” United States v.
 3 Buckner, 610 F.2d 570, 573 (9th Cir. 1979). Knowledge of the objectives of the
 4 conspiracy is an essential element. United States v. Rizk, 660 F.3d 1125, 1134
 5 (9th Cir. 2011) (citing United States v. Krasovich, 819 F.2d 253, 255 (9th Cir. 1987)).
 6 However, similar to the agreement itself, “the government need not prove knowledge
 7 with direct evidence; circumstantial evidence and the inferences drawn from the evidence
 8 can sustain a conspiracy conviction.” United States v. Wright, 215 F.3d 1020, 1028 (9th
 9 Cir. 2000). “Once a conspiracy is established[,] only a slight connection to the
10 conspiracy is necessary to support a conviction.” United States v. Reed, 575 F.3d 900,
11 924 (9th Cir. 2009) (quoting United States v. Herrera-Gonzalez, 263 F.3d 1092, 1095
12 (9th Cir. 2001)). The term “slight connection” means that a defendant need not have
13 known all the conspirators, participated in the conspiracy from its beginning, participated
14 in all its enterprises, or known all its details. Id.
15           One who joins an ongoing conspiracy is bound by all acts of coconspirators taken
16 in furtherance of the conspiracy. See, e.g., United States v. Traylor, 656 F.2d 1326, 1337
17 (9th Cir. 1981) (citing United States v. Knight, 416 F.2d 1181, 1184 (9th Cir. 1969)). A
18 coconspirator is also responsible for all reasonably foreseeable substantive crimes
19 committed in furtherance of the conspiracy, even if he or she did not participate in or
20 have knowledge of their commission. See, e.g., Pinkerton v. United States, 328 U.S. 640
21 (1946); United States v. Reed, 726 F.2d 570, 580 (9th Cir. 1984); United States v. Ferris,
22 719 F.2d 1405, 1408 (9th Cir. 1983); United States v. Shaprio, 669 F.2d 593, 596 n.2 (9th
23 Cir. 1982). Thus, the act of one conspirator is the act of all. See, e.g., Phillips v. United
24 States, 356 F.2d 297, 303 (9th Cir. 1966).
25           Finally, “[t]he rule is well established that the government in a conspiracy case
26 may submit proof on the full scope of the conspiracy; it is not limited in its proof to the
27 overt acts alleged in the indictment.” United States v. Rizk, 660 F.3d 1125, 1131 (9th Cir.
28 2011); accord United States v. Montgomery, 384 F.3d 1050, 1061-62 (9th Cir. 2004)
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 25
             Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 26 of 35




1 (acts that occurred within the temporal scope of the conspiracy and were inextricably
2 intertwined with the conspiracy are not subject to Rule 404(b) analysis). Moreover, such
3 inextricably intertwined acts are considered direct evidence of the offense. See United
4 States v. Ramirez-Jiminez, 967 F.2d 1321, 1327 (9th Cir. 1992).
5 B.         Mailing Threatening Communications
6            A violation of 18 U.S.C. § 876(c) requires proof of the following:
7            First, the defendant knowingly mailed or arranged to have mailed by the
8            United States Postal Service a letter or other communication addressed to a
             natural person containing a threat to injure any person; and
9
10           Second, such letter or other communication was transmitted for the purpose
             of issuing a threat, or with knowledge that the communication would be
11           viewed as a threat.
12
     Ninth Circuit Model Jury Instruction 8.47A.
13
             “Threats generally are not entitled to First Amendment protection.” See United
14
     States v. Keyser, 704 F.3d 631, 638 (9th Cir. 2012). “Whether a particular statement may
15
     properly be considered to be a threat is governed by an objective standard—whether a
16
     reasonable person would foresee that the statement would be interpreted by those to
17
     whom the maker communicates the statement as a serious expression of intent to harm or
18
     assault.” United States v. Orozco–Santillan, 903 F.2d 1262, 1265 (9th Cir. 1990),
19
     overruled in part on other grounds by Planned Parenthood of the Columbia/Willamette,
20
     Inc. v. American Coalition of Life Activists, 290 F.3d 1058, 1066–70 (9th Cir. 2002) (en
21
     banc). However, “[i]n order to be subject to criminal liability for a threat, the speaker
22
     must subjectively intend to threaten.” Keyser, 704 F.3d at 638.
23
             It is not necessary that the speaker intend to follow through on the threat, commit
24
     an assault, or inflict actual physical harm. See Planned Parenthood, 290 F.3d at 1075.
25
     “Rather, a prohibition on true threats ‘protect[s] individuals from the fear of violence’
26
     and ‘from the disruption that fear engenders,’ in addition to protecting people ‘from the
27
     possibility that the threatened violence will occur.”’ Virginia v. Black, 538 U.S. 343, 359-
28
     60 (2003) (quoting R.A.V. v. City of St. Paul, Minn., 505 U.S. 377, 388 (1992)). Instead
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 26
             Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 27 of 35




 1 of requiring that a threat must be explicit, the Ninth Circuit has held that “[t]he fact that a
 2 threat is subtle does not make it less of a threat.” Planned Parenthood, 290 F.3d at 1075
 3 (internal quotation omitted).
 4 C.        Stalking
 5           The elements of stalking under 18 U.S.C. § 2261A are as follows:
 6           First, a person used the mail, any interactive computer service or electronic
 7           communication system of interstate or foreign commerce, or any other
             facility of interstate or foreign commerce;
 8
 9           Second, the use of the mail, interactive computer service or electronic
             communication system or other facility of interstate or foreign commerce
10           was undertaken with the intent to injure, harass, or intimidate another
11           person; and
12           Third, during or as the result of the use of the mail, interactive computer
13           service or electronic communication system or other facility of interstate
             commerce, the person who did so placed another person in reasonable fear
14           of death or serious bodily injury, or caused, attempted to cause, or would be
15           reasonably expected to cause substantial emotional distress to the person.

16 See generally United States v. Wills, 346 F.3d 476, 493 (4th Cir. 2003); United States v.
17 Fullmer, 584 F.3d 132, 163 (3d Cir. 2009).
18           The term “course of conduct” “means a pattern of conduct composed of 2 or more
19 acts, evidencing a continuity of purpose.” 18 U.S.C. § 2266(2). Under the statute, the
20 terms “harass,” “intimidate,” and “substantial emotional distress” have their
21 commonsense meanings. See United States v. Osinger, 753 F.3d 939, 945 (9th Cir.
22 2014); United States v. Conlan, 786 F.3d 380, 386 (5th Cir. 2015). The Ninth Circuit has
23 specifically rejected a First Amendment challenge to the statute because it requires “both
24 malicious intent on the part of the defendant and substantial harm to the victim.” Osinger,
25 753 F.3d at 944 (quoting United States v. Petrovic, 701 F.3d 849, 856 (8th Cir. 2012)).
26 D.        Interference with Federally-Protected Activities
27           In this case, the elements of Section 245 are as follows:
28           First, the defendant acted by force or threat of force;
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 27
             Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 28 of 35




1            Second, the defendant willfully injured, intimidated, or interfered, or
             attempted to injure, intimidate, or interfere with a Jewish person associated
2
             with the Anti-Defamation League;
3
             Third, the defendant acted because of the religion of that person, that is,
4            because she was Jewish;
5
             Fourth, the defendant acted because the person was enjoying or had
6            enjoyed employment or any perquisite thereof by a private employer; and
7
             Fifth, the defendant threatened to use a dangerous weapon, explosive or fire
8            in connection with the offense.
9
     18 U.S.C. § 245(b)(2)(C); United States v. Lane, 883 F.3d 1484, 1495 (10th Cir. 1989)
10
     (setting out elements). As the Ninth Circuit has explained, the statute “requires proof of
11
     the specific intent to interfere with a federally protected activity on the basis of race [or
12
     other protected class]. Racial [or other protected class] animus must be a motivating
13
     factor in the use or threat of force.” United States v. Makowski, 120 F.3d 1078, 1081 (9th
14
     Cir. 1997). In order to violate the statute, the government need not prove that the
15
     defendant knew he was violating the law, only that he targeted the victim because of their
16
     status. See United States v. Griffin, 525 F.2d 710, 712 (1st Cir. 1975) (“It was, of course,
17
     unnecessary for the government, in order to prove willfulness, to show that in attempting
18
     to impede blacks from going to school, defendant knew he was violating a federal statute.
19
     It was enough . . . that he purposely sought to interfere with the right of black children to
20
     go to school; he need not know the exact extent, or the federal character of that right.”).
21
                                       EVIDENCE OVERVIEW
22
     A.      The Encrypted Chats
23
             The government will offer the encrypted Wire chats at trial. The statements made
24
     by Cole are admissible as statements of a party opponent under Federal Rule of Evidence
25
     801(d)(2). The statements made by the other members of the chat group are admissible
26
     as co-conspirator statements made in furtherance of the conspiracy pursuant to Federal
27
     Rule of Evidence 801(d)(2)(E). Under Rule 801(d)(2)(E), a statement made by a co-
28
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 28
             Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 29 of 35




 1 conspirator is admissible if the government establishes by a preponderance of the
 2 evidence: (1) the existence of a conspiracy; (2) the defendant’s connection to it, and (3)
 3 that the statement was made during and in furtherance of the conspiracy. Bourjailly v.
 4 United States, 483 U.S. 171, 175 (1987); United States v. Fleishman, 684 F.2d 1329,
 5 1337 (9th Cir. 1982). The statements themselves may help establish their admissibility
 6 and reliability under 801(d)(2)(E). See Bourjailly, 483 U.S. at 175; see also United States
 7 v. Schmit, 881 F.2d 608 (9th Cir. 1989). However, there must be some evidence, aside
 8 from the proffered statements, of the existence of the conspiracy and the defendant’s
 9 involvement. United States v. Gordon, 844 F.2d 1397, 1402 (9th Cir. 1988).
10 Circumstantial evidence is sufficient. See, e.g., United States v. Mason, 658 F.2d 1263,
11 1269 (9th Cir. 1981) (evidence that defendant visited coconspirator’s residence just prior
12 to time coconspirator advised he had drugs was sufficient to connect defendant to the
13 conspiracy).
14           To satisfy the “furtherance” requirement, the statement must be said to “‘further
15 the common objectives of the conspiracy,’ or, ‘set in motion transactions that [are] an
16 integral part of the [conspiracy].’” United States v. Layton, 720 F.2d 548, 555 (9th Cir.
17 1983). Examples of statements “in furtherance” of a conspiracy include statements that
18 keep a conspirator abreast, United States v. Andersson, 813 F.2d 1450, 1456 (9th Cir.
19 1987); induce continued participation, United States v. Eaglin, 571 F.2d 1069, 1083 (9th
20 Cir. 1977); allay fears, United States v. Layton, 720 F.2d 548, 557 (9th Cir. 1983);
21 explain co-conspirators’ roles, United States v. Moody, 778 F.2d 1380, 1382-83 (9th Cir.
22 1985), amended by 791 F.2d 707 (9th Cir. 1986); or aim to avoid detection, United States
23 v. Sears, 663 F.2d 896, 905 (9th Cir. 1981). The focus is on the declarant’s intent in
24 making the statement, not on its actual effect of promoting the goals of the conspiracy.
25 See, e.g., United States v. Layton, 720 F.2d 548, 557 n.5 (9th Cir. 1983).
26           Additionally, it is not necessary that the statement be made to another member of
27 the conspiracy for it to come under Rule 801(d)(2)(E). See, e.g., Zavala Serra, 853 F.2d
28 at 1516 (statements to government informant); United States v. Taylor, 802 F.2d 1108,
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 29
             Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 30 of 35




 1 1117 (9th Cir. 1986) (statements to undercover FBI agent); United States v. Echeverry,
 2 759 F.2d 1451, 1457 (9th Cir. 1985) (statements to undercover DEA agent); United
 3 States v. Smith, 623 F.2d 627, 631 (9th Cir. 1980) (statement to informant).
 4           The order of proof is left to the discretion of the Court such that a co-conspirator’s
 5 statements may be admitted subject to being struck for failure of independent proof of the
 6 existence of the conspiracy and the defendant’s connection to it. See, e.g., United States
 7 v. Perez, 658 F.2d 654, 658 59 (9th Cir. 1981).
 8           Finally, the Supreme Court’s decision in Crawford v. Washington, 541 U.S. 36, 56
 9 (2004), has no effect on the admissibility of statements by co-conspirators in furtherance
10 of a conspiracy. Specifically, the Supreme Court found that the statements of co-
11 conspirators are not made with the expectation that they will be used at trial, and
12 therefore there is no Sixth Amendment violation by an inability of the defendant to cross
13 examine the coconspirators who made the statements. Id. See also United States v.
14 Larson, 460 F.3d 1200. 1213 (9th Cir. 2006) (Ninth Circuit recognizing that the
15 admission of co-conspirator statements do not violate the Sixth Amendment).
16           In this case, the chats are clearly co-conspirator statements. First, there is
17 sufficient proof of the existence of a conspiracy apart from the chats, and that the
18 defendant was part of the conspiracy. For example, the defendant outlined the
19 conspiracy, and admitted his role in it, when talking with the undercover officer and CHS
20 during a recorded conversation. Finally, there is no serious question that the chats were
21 in furtherance of the conspiracy, given they all relate to the planning and execution of the
22 scheme in this case.
23 B.        The Recording and Transcript
24           The government will offer the video and audio recording from the meeting
25 between Cole and the undercover agent and the CHS during which Cole talked about the
26 scheme. The undercover agent can authenticate the video as a true and accurate depiction
27 of his interactions with Cole. See United States v. Lance, 853 F.2d 1177, 1182
28 (5th Cir. 1988).
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 30
             Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 31 of 35




 1           The government has prepared a transcript of the recording, which will display as
 2 the recording plays. In the Ninth Circuit, it generally is appropriate to provide a
 3 transcript to the jury as long as (1) the Court resolves any objections to the accuracy of
 4 the transcript; (2) the testifying witness independently verified the accuracy of the
 5 transcript; and (3) the jury is instructed that the transcript is not evidence, only an aid, and
 6 that the audio controls to the extent there is any discrepancy between the audio and the
 7 transcript. See generally United States v. Booker, 952 F.2d 247, 250 (9th Cir. 1991). In
 8 this case, all three elements have been or will be met. First, the government has provided
 9 a copy of the transcript to the defense, and is not aware of any objections to its accuracy.
10 Second, the witness who introduces the recording will verify the accuracy of the
11 transcript. Finally, the Court should instruct the jury that the recording controls to the
12 extent there is any discrepancy with the transcript.
13 C.        The Items Tying Cole to the Hindi Moniker
14           The government understands that Cole will dispute at trial that he was the person
15 who used the Hindi moniker in the chats. As outlined above, the government will offer
16 multiple pieces of evidence tying him to the chats. This evidence will include the fact
17
     that, during the Wire chats, पकजबतचषथबल made posts: (1) referencing a news story
18
     about Cole in a manner that made clear that पकजबतचषथबल was Cole; (2)
19
     acknowledged that पकजबतचषथबल had been served with an Extreme Risk Protection
20
21 Order under which पकजबतचषथबल's guns were seized; (3) referencing a separate news
22 story about Cole and acknowledged that a warrant had been issued for Cole’s arrest for
23 violating that Order in a manner that, again, made clear that Cole was पकजबतचषथबल.
24 The government will offer these chats, as well as evidence that Cole was in fact served
25 with an Extreme Risk Protection Order (ERPO); that his guns were seized pursuant to
26 that Order; and that an arrest warrant for Cole was issued for violating the ERPO.
27           All of this evidence is admissible to prove identity, that is, to prove the highly-
28 relevant point that Cole is पकजबतचषथबल. This is fully consistent with Rule 404(b).
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 31
              Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 32 of 35




 1 As an initial matter, Rule 404(b) applies only to evidence extrinsic to the offense; not to
 2 evidence “inextricably intertwined” with the charges. United States v. Vizcarra-
 3 Martinez, 66 F.3d 1001, 1013 (9th Cir. 1995). Evidence is “inextricably intertwined” if it
 4 is “part of the transaction that serves as the basis for the criminal charges.” Id. Here, the
 5 chats at issue chats between Cole and his co-conspirators over Wire, which is the
 6 platform the group used to planthe conspiracy. Accordingly, the chats themselves are
 7 intrinsic to the charges and do not implicate Rule 404(b).
 8            While evidence of the ERPO and Cole’s arrest warrant are extrinsic to the
 9 charges, that evidence is admissible under Rule 404(b). Rule 404(b)’s purpose is to
10 exclude so-called “bad man evidence,” that is, evidence of crimes or bad acts intended to
11 impugn the defendant’s character for the purpose of showing the defendant’s propensity
12 to commit a crime. United States v. Curtin, 489 F.3d 935, 944 (9th Cir. 2007). However,
13 Rule 404(b)(2) specifically authorizes the admission of evidence “of any other crime,
14 wrong, or act” to prove the identity of the defendant. See generally United States v.
15 Major, 676 F.3d 803, 808 (9th Cir. 2012) (“Rule 404(b) is a rule of inclusion-not
16 exclusion . . . .”). “Once it has been established that the evidence offered serves one of
17 the[] purposes [set forth in Rule 404(b)(2), the relevant Advisory Committee Notes make
18 it clear that the ‘only’ conditions justifying the exclusion of the evidence are those
19 described in Rule 403: unfair prejudice, confusion of the issues, misleading the jury,
20 undue delay, waste of time, or needless presentation of cumulative evidence.” Curtin, 489
21 F.3d at 944. 1
22            Evidence of the ERPO and arrest warrant is identity evidence that falls squarely
23 within Rule 402(b)(2). The fact that Cole was subject to an ERPO and an arrest warrant
24 for violating the ERPO is highly relevant because पकजबतचषथबल admits that he is
25 subject to an ERPO and arrest warrant. Furthermore, to the extent the chats fall within
26
27
28   1
      Consistent with the rule, the government provided advance notice to the defense that it intended to offer this
     evidence.
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 32
             Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 33 of 35




 1 Rule 404(b), they too are admissible as identity evidence. In these chats,
 2 पकजबतचषथबल specifically comments on articles about Cole’s ERPO and arrest warrant
 3 in a manner that implicitly admits that he is Cole. Accordingly, the chats and evidence of
 4 the ERPO and arrest warrant are admissible to prove identity, that is, that
 5 पकजबतचषथबल is Cole.
 6
           Moreover, this identity evidence is not excludable under Rule 403. To be clear,
 7
   Cole is the one putting his identity in dispute by contesting the fact that he was the person
 8
   using पकजबतचषथबल. If Cole stipulated to that fact, the government would not be
 9
   offering this evidence. By putting the issue in dispute, the government should not be
10
   hamstrung from offering evidence that definitively proves that he was in fact the person
11
   using पकजबतचषथबल. Moreover, any prejudice to Cole can be minimized by the fact
12
   that the jury can be given a limiting instruction. Weeks v. Angelone, 528 U.S. 225, 234
13
   (2000) (“A jury is presumed to follow its instructions.”). Finally, the government will
14
   not refer to the ERPO or the arrest warrant at trial other than to link him to the moniker.
15
   D.      The King 5 News Story That Enraged Cole
16
17           During the January 2019 meeting, Cole expressed his anger at the Seattle news
18 reporter for a story he had done on Cole after his guns were seized pursuant to the ERPO.
19 The story is admissible to show Cole’s intent in retaliating against the reporter. In order
20 to minimize any potential prejudice, the government has redacted large portions of the
21 story, including portions where state and city prosecutors were interviewed about the
22 case.
23 E.        Testimony from Victims
24           Each of the victims will testify about the posters that they received and the
25 resulting fear that the felt. In threat cases, a recipient’s reaction to an alleged threat is
26 relevant to the question of whether the sender would have understood that his
27 communication would be interpreted as a threat. See generally United States v. J.H.H.,
28 22 F.3d 821, 827 (8th Cir. 1994) (“Evidence showing the reaction of the victim of a
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 33
             Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 34 of 35




 1 threat is admissible as proof that a threat was made.”); United States v. Fulmer, 108 F.3d
 2 1486, 1500 (1st Cir. 1997) (“[D]etermining a “true threat” from the perspective of the
 3 person who makes the statement—we have found that evidence of the effect of the threat
 4 upon its listener is relevant to what a reasonable person in the position of the speaker
 5 should have foreseen.”); United States v. Barcley, 452 F.2d 930, 934 n.6 (8th Cir. 1971)
 6 (“[P]roof of the effect of an allegedly threatening letter upon the addressee would throw
 7 light upon the intent of the sender.”); United States v. Spurilli, 118 F.3d 221, 228 (4th
 8 Cir. 1997) (court credited fact that ATF agent who received the threat felt it was serious
 9 enough to patch it through to a Special Agent at 6:30 a.m. in determining whether a “true
10 threat” was made).
11 F.        The Forensic Evidence
12           The government will call FBI forensic analyst John Powers to testify about files
13 recovered from Cole’s computer, such as the photograph associated with the
14
   पकजबतचषथबल moniker. Mr. Powers will also explain to the jury the role of slack
15
   space on a computer, and will identify data recovered from slack space on Cole’s
16
   computer that is closely related to the posters, such as the names of the victims. The
17
   government previously disclosed Powers as an expert to the defense.
18
   G.      The Other Items Recovered From Cole’s Residence
19
           The government will offer photographs depicting Cole’s residence and his room.
20
   The photographs show (1) the AWD and Nazi flags hanging in his room and in the main
21
   living room; (2) the AWD military-style jackets hanging in his closet; (3) an AWD patch
22
   found in his room; and (4) skull masks recovered from his car. These items are
23
   admissible to prove Cole’s affiliation with AWD and his motive in committing the
24
   offenses. The government also will show photographs of various items from his room
25
   demonstrating that the room in fact belonged to Cole. For example, the government will
26
   show photographs of Cole’s passport and other identification documents that were found
27
   in his room.
28
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 34
             Case 2:20-cr-00032-JCC Document 212 Filed 09/13/21 Page 35 of 35




1    DATED: September 13, 2021
2                                         Respectfully submitted,
3                                         TESSA M. GORMAN
                                          Acting United States Attorney
4
5
                                          /s/ Thomas M. Woods
6                                         THOMAS M. WOODS
                                          SETH WILKINSON
7
                                          Assistant United States Attorneys
8                                         United States Attorney’s Office
                                          700 Stewart Street, Suite 5220
9
                                          Seattle, Washington 98101-1271
10                                        Telephone: (206) 553-7970
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Government’s Trial Brief
      U.S. v. Cole, CR20-032JCC - 35
